Exhibit 10.3

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT, dated as of July 18, 2005 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
JUPITERMEDIA CORPORATION, a Delaware corporation (the “Borrower”), the
SUBSIDIARIES party hereto (collectively, together with the Borrower, the
“Grantors”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties.

 

(1) Reference is made to (a) the Amended and Restated Credit Agreement, dated as
of July 18, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and the
Administrative Agent and (b) the Amended and Restated Guarantee Agreement, dated
as of July 18, 2005, delivered by the Material Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

(2) The Lenders have agreed to make Loans to the Borrower pursuant to, and upon
the terms and subject to the conditions specified in, the Credit Agreement. Each
of the Material Subsidiaries has agreed to guarantee, among other things, all
the obligations of the Loan Parties under the Loan Documents.

 

(3) The obligations of the Lenders to make Loans are conditioned upon, among
other things, the execution and delivery by the Grantors of an agreement in the
form hereof to secure (a) the due and punctual payment of (i) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including reimbursement obligations in respect of letters of
credit, fees (including fees and disbursements of counsel), costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the Secured
Parties under the Credit Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents, (c) all claims by any Secured Party under any Guarantee by any Loan
Party (whether or not any of such claims are made after the commencement of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and (d) the due and punctual
payment and performance of all monetary obligations of each Loan Party under
each Swap Agreement entered into with any counterparty that was a Lender (or an
Affiliate of a Lender) at the time such Swap Agreement was entered into (all of
the obligations described in the preceding clauses (a) through (d) being
referred to herein collectively as the “Obligations”).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of these premises and in order to induce the
Lenders to make Loans to the Borrower under the Credit Agreement, the Grantors
and the Administrative Agent, for its benefit and for the ratable benefit of the
Secured Parties, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Definition of Terms Used Herein. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement shall have the meanings specified therein; the
term “instrument” shall have the meaning specified in Article 9 of the New York
UCC.

 

SECTION 1.02. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

 

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect, to or on account of, an Account.

 

“Collateral” shall mean all right, title or interest now owned or at anytime
hereafter acquired by any Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest in all (a) Accounts,
(b) Chattel Paper, (c) Commercial Tort Claims, (d) Deposit Accounts, (e)
Documents, (f) Electronic Chattel Paper, (g) Equipment, (h) General Intangibles,
(i) Instruments, (j) Inventory, (k) Investment Property, (l) Letter-of-Credit
Rights, (m) Supporting Obligations, (n) all books and records pertaining to the
foregoing and (o) to the extent not otherwise included, all Proceeds and
products of any of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing. Notwithstanding the
foregoing Collateral shall not include Excluded Collateral.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise and (b) all registrations

 

2



--------------------------------------------------------------------------------

and applications for registration of any such copyright in the United States or
any other country, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office, including those listed on Schedule II.

 

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Documents” shall mean all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.

 

“Excluded Collateral” shall mean any of the following assets now owned or
hereafter acquired which would otherwise be included in the Collateral: (a)
assets sold to a Person which is not a Grantor in compliance with Section 7.07
of the Credit Agreement, (b) assets subject to a Lien permitted by Section 7.02
of the Credit Agreement, (c) assets which contain a valid and enforceable
prohibition on the creation of a security interest therein so long as such
prohibition remains in effect and is valid notwithstanding Sections 9-406 and
9-408 of the Code, (d) Vehicles, (e) real estate leasehold interests, (f) more
than 65% of the issued and outstanding voting interest of any Foreign Subsidiary
and (g) any other asset a security interest in which may not be perfected by the
filing of a Uniform Commercial Code filing and as to which the Administrative
Agent shall determine, in its reasonable discretion, that the cost of obtaining
such Lien (including any mortgage, stamp, intangibles or other tax) are
excessive in relation to the benefit to the Secured Parties of the security
afforded thereby.

 

“General Intangibles” shall mean all choses in action and causes of action and
all other assignable intangible personal property of any Grantor of every kind
and nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including interests in any trust, corporate or other business records, contract
rights, indemnification claims, Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor to secure
payment by an Account Debtor of any of the Accounts.

 

“Intellectual Property” shall mean all intellectual property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
Internet web sites, domain names and registrations or applications for
registration thereof, confidential or proprietary technical and business
information, know-how or other data or information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party, including those
described on Schedule III.

 

3



--------------------------------------------------------------------------------

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Obligations” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule IV and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the applicable
Grantor.

 

“Proceeds” shall have the meaning specified in Section 9-102 of the New York
UCC.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Loan Document, (d) each counterparty to a Swap Agreement entered into
with a Loan Party if such counterparty was a Lender (or an affiliate of a
Lender) at the time the Swap Agreement was entered into and (e) the successors
and assigns of each of the foregoing.

 

“Security Interest” shall have the meaning assigned to such term in Section
2.01.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

4



--------------------------------------------------------------------------------

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office, any State of the United States or
any similar offices in any other country or any political subdivision thereof,
and all extensions or renewals thereof, including those listed on Schedule V and
(b) all goodwill associated therewith.

 

SECTION 1.03. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

 

ARTICLE II

 

Security Interest

 

SECTION 2.01. Security Interest. As security for the payment and performance in
full of the Obligations, each Grantor hereby grants, mortgages, pledges,
hypothecates and transfers to the Administrative Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Administrative Agent, its successors and assigns, for the ratable benefit of
the Secured Parties, a continuing security interest in all of such Grantor’s
right, title and interest now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or any time in the future may acquire
any right, title or interest, in, to or under the Collateral (the “Security
Interest”). Each Grantor hereby irrevocably authorizes the Administrative Agent
at any time and from time to time to file in any relevant jurisdiction any
initial financing statements (including fixture filings), and amendments thereto
that contain the information required by the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
(without the signature of such Grantor), including (a) whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to the Grantor and (b) in the case of a financing statement filed
as a fixture filing or covering Collateral constituting minerals or the like to
be extracted or timber to be cut, a sufficient description of the real property
to which such Collateral relates. Each Grantor agrees to provide such
information to the Administrative Agent promptly upon request. Each Grantor
ratifies and authorizes the filing by the Administrative Agent of any financing
statement filed prior to the date hereof. Any Person (other than the
Administrative Agent) at any time and from time to time holding all or any
portion of the Collateral shall be deemed to, and shall, hold the Collateral as
the agent of, and as pledge holder for, the Administrative Agent. At any time
and from time to time, the Administrative Agent may give notice to any such
Person holding all or any portion of the Collateral that such Person is holding
the Collateral as the agent and bailee of, and as pledge holder for, the
Administrative Agent, and obtain such Person’s written acknowledgment thereof.
Without limiting the generality of the

 

5



--------------------------------------------------------------------------------

foregoing, upon the continuance of an Event of Default, each Grantor will join
with the Administrative Agent in notifying any Person who has possession of any
Collateral of the Administrative Agent’s security interest therein and obtaining
an acknowledgment from such Person that it is holding the Collateral for the
benefit of the Administrative Agent.

 

The Administrative Agent is further authorized to file filings with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country) or other documents
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the Security Interest granted by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party.

 

SECTION 2.02. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral. In no event shall
the Administrative Agent or any other Secured Party be deemed a trustee or
become liable as a trustee as a result of the grant of the Security Interest in
any interest in any trust.

 

ARTICLE III

 

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Administrative
Agent and the other Secured Parties that:

 

SECTION 3.01. Title and Authority. Each Grantor has good and valid rights in,
and title to, the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Administrative Agent the Security Interest in such Collateral pursuant hereto
and to execute, deliver and perform its obligations in accordance with the terms
of this Agreement, without the consent or approval of any other Person other
than any consent or approval which has been obtained.

 

SECTION 3.02. Filings. (a) A Perfection Certificate has been duly prepared,
completed and executed by each Grantor and the information set forth therein,
including the exact legal name of such Grantor, is correct and complete. Fully
executed Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Collateral have been delivered, or
pursuant to Section 4.13 will be delivered, to the Administrative Agent for
filing in each governmental, municipal or other office specified in Schedule 6
to the Perfection Certificates, which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order

 

6



--------------------------------------------------------------------------------

to perfect the Security Interest in Collateral consisting of United States
Patents, Trademarks and Copyrights) that are necessary to create a legal, valid
and perfected continuing security interest in favor of the Administrative Agent
(for the ratable benefit of the Secured Parties) in respect of all Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.

 

(b) Each Grantor represents and warrants that fully executed security agreements
in the form hereof and containing a description of all Collateral consisting of
United States Patents and United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights have been delivered, or pursuant to Section 4.13 will be
delivered, to the Administrative Agent for recording by the United States Patent
and Trademark Office and the United States Copyright Office pursuant to 35
U.S.C. Section 261, 15 U.S.C. Section 1060 or 17 U.S.C. Section 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to create a legal, valid and
perfected continuing security interest in favor of the Administrative Agent (for
the benefit of the Secured Parties) in respect of all Collateral consisting of
United States Patents, United States Trademarks and United States registered
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, or in any other necessary jurisdiction, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than the financing statements referred to
above in Section 3.02(a) and such actions as are necessary to perfect the
Security Interest with respect to any Collateral consisting of United States
Patents, United States Trademarks and United States Copyrights (or registration
or application for registration thereof) acquired or developed after the date
hereof).

 

SECTION 3.03. Validity of Security Interest. The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Obligations, (b) subject to the filings described
in Section 3.02 above, a perfected security interest in all Collateral in which
a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (c) a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable (other than the financing statements referred to above in
Section 3.02(a) and such actions as are necessary to perfect the Security
Interest with respect to any Collateral consisting of United States Patents,
United States Trademarks and United States Copyrights (or registration or
application for registration thereof) acquired or developed after the

 

7



--------------------------------------------------------------------------------

date hereof), within the three month period (commencing as of the date hereof)
pursuant to 35 U.S.C. Section 261, 15 U.S.C. Section 1060 or 17 U.S.C. Section
205 and otherwise as may be required pursuant to the laws of any other necessary
jurisdiction. The Security Interest is and shall be prior to any other Lien on
any of the Collateral (now held or hereafter acquired) except for Liens
permitted by Section 7.02 of the Credit Agreement. Notwithstanding the
foregoing, the Borrower shall not be required to provide landlord and bailee
waivers (but shall use commercially reasonable efforts to provide them).

 

SECTION 3.04. Absence of Other Liens. The Collateral is owned by the Grantors
free and clear of any Lien, except for Liens expressly permitted pursuant to
Section 7.02 of the Credit Agreement. The Grantor has not filed or consented to
the filing of (a) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Collateral,
(b) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (c) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to Section 7.02 of the
Credit Agreement. None of the Grantors holds any Commercial Tort Claim or
Letter-of-Credit Rights except as indicated in the Perfection Certificates. No
Person has control (as defined in the New York UCC) over any Grantor’s Deposit
Accounts, Electronic Chattel Paper, Investment Property or Letter-of-Credit
Rights.

 

ARTICLE IV

 

Covenants

 

SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business. (a) Each Grantor agrees, concurrently with the delivery of financial
statements pursuant to Section 6.01 of the Credit Agreement, to notify the
Administrative Agent in writing of any change (i) in its corporate name, (ii) in
the location of its chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility) other than with respect to
any material portion of the Collateral (A) consisting of goods in transit
between facilities, whether in vehicles owned by the applicable Grantor or on
common carriers and (B) located in temporary warehousing which will remain in
such warehousing for no longer than one month, (iii) in its identity or type of
organization or legal structure, (iv) in its Federal Taxpayer Identification
Number or organizational identification number, as applicable or (v) in its
jurisdiction of organization. Each Grantor agrees promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the preceding sentence.

 

8



--------------------------------------------------------------------------------

Each Grantor agrees not to effect or permit any change referred to in the
preceding sentences unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral. Each Grantor
agrees promptly to notify the Administrative Agent if any material portion of
the Collateral owned or held by such Grantor is damaged or destroyed.

 

(b) Each Grantor agrees to maintain proper books of record and account in
accordance with Section 6.06 of the Credit Agreement.

 

SECTION 4.02. Periodic Certification. Each year, at the time of delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 6.01 of the Credit Agreement, each Grantor shall deliver to the
Administrative Agent a certificate executed by a Financial Officer of such
Grantor (a) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the initial Perfection Certificate or the date of the most
recent Perfection Certificate delivered pursuant to this Section 4.02 and (b)
certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (a) above to the extent necessary to protect and
perfect the Security Interest for a period of not less than 18 months after the
date of such Perfection Certificate (except as noted therein with respect to any
continuation statements to be filed within such period). Each Perfection
Certificate delivered pursuant to this Section 4.02 shall identify in the format
of Schedule II, III, IV or V, as applicable, all Copyrights, Licenses, Patents
and Trademarks of any Grantor in existence on the date thereof and not then
listed on such Schedules or previously so identified to the Administrative
Agent.

 

SECTION 4.03. Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions necessary to defend title to any material
portion of the Collateral against all Persons and to defend the Security
Interest of the Administrative Agent in the Collateral and the priority thereof
against any Lien not expressly permitted pursuant to Section 7.02 of the Credit
Agreement.

 

SECTION 4.04. Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of

 

9



--------------------------------------------------------------------------------

the Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument in excess of $50,000 shall be promptly
pledged and delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent. Without limiting the generality of the
foregoing, each Grantor hereby authorizes the Administrative Agent, with prompt
notice thereof to the Grantors, to supplement this Agreement by supplementing
Schedule II, III, IV or V hereto or adding additional schedules hereto to
specifically identify any asset or item that may constitute Copyrights,
Licenses, Patents or Trademarks; provided, however, that any Grantor shall have
the right, exercisable within 10 days after it has been notified by the
Administrative Agent of the specific identification of such Collateral, to
advise the Administrative Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral. Each Grantor agrees that it will use its best efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Administrative Agent
of the specific identification of such Collateral. Upon the request of the
Administrative Agent, each Grantor will cooperate with the Administrative Agent
in obtaining control (as defined in the New York UCC) of Collateral consisting
of any Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, except for Excluded Collateral. Upon the request of the
Administrative Agent, each Grantor will (a) immediately deliver to the
Administrative Agent appropriately endorsed or accompanied by appropriate
instruments of transfer or assignment, all Instruments, Documents, Chattel Paper
and certificated securities with respect to any Investment Property, all letters
of credit, and all other Accounts at any time evidenced by promissory notes,
trade acceptances or other instruments, except for Excluded Collateral, (b)
cause any securities intermediaries to show on their books that the
Administrative Agent is the entitlement holder with respect to any Investment
Property, and/or obtain agreements to establish control (as defined in the New
York UCC) in favor of the Administrative Agent from such securities
intermediaries, in form and substance satisfactory to the Administrative Agent
with respect to any Investment Property, as requested by the Administrative
Agent, except for Excluded Collateral, and (c) provide such notice, obtain such
acknowledgements and take all such other action, with respect to any Chattel
Paper, Documents and Letter-of-Credit Rights, as the Administrative Agent shall
reasonably specify. Notwithstanding the foregoing, (1) the Administrative Agent
shall not request any Grantor to establish control in favor of the
Administrative Agent in any (A) Deposit Accounts for which the Administrative
Agent is the depositary, (B) Deposit Accounts of which all or a substantial
portion of the funds on deposit are used for funding (i) payroll, (ii) 401(k)
and other retirement plans and employee benefits, including rabbi trusts for
deferred compensation, (iii) health care benefits (e.g., imprest accounts) and
(iv) escrow arrangements (e.g., environmental indemnity accounts) and (C) other
Deposit Accounts (not already subject to the provisions of this paragraph) with
an aggregate average daily balance during any calendar quarter of all funds in
all such other Deposit Accounts for all Grantors not in excess of $100,000 at
any time and (2) the Target and its subsidiaries shall have 60 days after the
execution of this Agreement to establish control in favor of the Administrative
Agent in their Deposit Accounts.

 

10



--------------------------------------------------------------------------------

SECTION 4.05. Inspection and Verification. The Administrative Agent and such
Persons as the Administrative Agent may reasonably designate shall have the
right, subject to compliance with Section 6.06 of the Credit Agreement, to
inspect the Collateral, all records related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Collateral is
located, to discuss the Grantors’ affairs with the officers of the Grantors and
their independent accountants and to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Collateral, including, in the case of Accounts or
Collateral in the possession of any third person, by contacting Account Debtors
or the third person possessing such Collateral for the purpose of making such a
verification. The Administrative Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party.

 

SECTION 4.06. Taxes; Encumbrances. At its option and after notice to the
applicable Grantor, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 7.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent on demand for any payment
made or any expense incurred by the Administrative Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.06
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

SECTION 4.07. Assignment of Security Interest. If at any time any Grantor shall
take a security interest in any property of an Account Debtor or any other
Person with a fair market value in excess of $50,000 to secure payment and
performance of an Account, such Grantor shall promptly assign such security
interest to the Administrative Agent. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

 

SECTION 4.08. Continuing Obligations of the Grantors. Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the Secured Parties from and against any and all
liability for such performance.

 

11



--------------------------------------------------------------------------------

SECTION 4.09. Use and Disposition of Collateral. None of the Grantors shall make
or permit to be made an assignment, pledge or hypothecation of the Collateral or
shall grant any other Lien in respect of the Collateral, except as expressly
permitted by Section 7.02 of the Credit Agreement. None of the Grantors shall
make or permit to be made any transfer of the Collateral and each Grantor shall
remain at all times in possession of the Collateral owned by it, except that
unless and until an Event of Default shall have occurred and be continuing and
that during the continuance thereof the Grantors shall not sell, convey, lease,
assign, transfer or otherwise dispose of any Collateral, the Grantors may use
and dispose of the Collateral in any lawful manner not inconsistent with the
provisions of this Agreement, the Credit Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, each Grantor agrees that upon
the continuance of an Event of Default it shall not permit any Inventory to be
in the possession or control of any warehouseman, bailee, agent or processor at
any time unless such warehouseman, bailee, agent or processor shall have been
notified of the Security Interest and shall have agreed in writing to hold the
Inventory subject to the Security Interest and the instructions of the
Administrative Agent and to waive and release any Lien held by it with respect
to such Inventory, whether arising by operation of law or otherwise.

 

SECTION 4.10. Limitation on Modification of Accounts. None of the Grantors will,
without the Administrative Agent’s prior written consent, grant any extension of
the time of payment of any of the Accounts included in the Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any Person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in accordance with the
prudent conduct of its business.

 

SECTION 4.11. Insurance. The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Collateral in accordance with Section 6.05 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the

 

12



--------------------------------------------------------------------------------

Administrative Agent deems advisable. All sums disbursed by the Administrative
Agent in connection with this Section 4.11, including reasonable attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, upon demand, by the Grantors to the Administrative Agent and shall be
additional Obligations secured hereby.

 

SECTION 4.12. Legend. Upon request of the Administrative Agent, each Grantor
shall legend, in form and manner satisfactory to the Administrative Agent, its
Chattel Paper and its books, records and documents evidencing or pertaining
thereto with an appropriate reference to the fact that such Chattel Paper have
been assigned to the Administrative Agent for the benefit of the Secured Parties
and that the Administrative Agent has a security interest therein.

 

SECTION 4.13. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees, except to the extent permitted by the prudent conduct
of its business, that it will not, nor will it permit any of its licensees to,
do any act, or omit to do any act, whereby any Patent may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent to the extent required by law and to preserve its rights.

 

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark, except to the extent permitted by the prudent conduct
of its business, (i) maintain such Trademark in full force free from any claim
of abandonment or invalidity for non-use, (ii) maintain the quality of products
and services offered under such Trademark, (iii) display such Trademark with
notice of Federal or foreign registration to the extent required by law to
preserve its rights and (iv) not knowingly use, or knowingly permit the use of,
such Trademark in violation of any third party rights.

 

(c) Each Grantor (either itself or through licensees) will, for each work
covered by a Copyright, except to the extent permitted by the prudent conduct of
its business, continue to publish, reproduce, display, adopt and distribute the
work with appropriate copyright notice to the extent required by law to preserve
its rights.

 

(d) Except to the extent permitted by the prudent conduct of its business, each
Grantor shall notify the Administrative Agent immediately if it knows that any
Patent, Trademark or Copyright may become abandoned, lost or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or to
keep and maintain the same.

 

(e) In the event any Grantor, either itself or through any agent, employee,
licensee or designee, files an application for any Patent, Trademark or
Copyright (or for the

 

13



--------------------------------------------------------------------------------

registration of any Trademark or Copyright) with the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, it shall inform the Administrative Agent
concurrently with the delivery of financial statements pursuant to Section 6.01
of the Credit Agreement of such filing, and, upon request of the Administrative
Agent, execute and deliver any and all agreements, instruments, documents and
papers as the Administrative Agent may request to evidence the Administrative
Agent’s security interest in such Patent, Trademark or Copyright, and each
Grantor hereby appoints the Administrative Agent as its attorney-in-fact to
execute and file such writings for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power, being coupled with an
interest, is irrevocable.

 

(f) Except to the extent permitted by the prudent conduct of its business, each
Grantor will take all necessary steps that are consistent with the practice in
any proceeding before the United States Patent and Trademark Office, United
States Copyright Office or any office or agency in any political subdivision of
the United States or in any other country or any political subdivision thereof,
to maintain and pursue each application relating to the Patents, Trademarks
and/or Copyrights (and to obtain the relevant grant or registration) and to
maintain each issued Patent and each registration of the Trademarks and
Copyrights, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with Grantor’s reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(g) In the event that any Grantor has reason to believe that any Collateral
consisting of a Patent, Trademark or Copyright has been or is about to be
infringed, misappropriated or diluted by a third party, such Grantor promptly
shall notify the Administrative Agent and shall, if consistent with Grantor’s
reasonable business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Collateral.

 

(h) Upon and during the continuance of an Event of Default, each Grantor shall
use its best efforts to obtain all requisite consents or approvals by the
licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all of such Grantor’s right, title and interest
thereunder to the Administrative Agent or its designee.

 

(i) Each Grantor at its own cost shall ensure that appropriate assignments from
predecessor entities to such Grantor and fully executed security agreements in
the form hereof and containing a description of all Collateral consisting of
United States Patents, United States registered Trademarks (and Trademarks for
which United States registration applications are pending) and United States
registered Copyrights shall be delivered for recording within forty-five (45)
days after the execution of this Agreement to the United States Patent and

 

14



--------------------------------------------------------------------------------

Trademark Office and the United States Copyright Office pursuant to 35 U.S.C.
Section 261, 15 U.S.C. Section 1060 or 17 U.S.C. Section 205 and the regulations
thereunder, as applicable, and otherwise as may be required pursuant to the laws
of any other necessary jurisdiction, to protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Administrative
Agent (for the ratable benefit of the Secured Parties) in respect of all
Collateral consisting of Patents, Trademarks and registered Copyrights in which
a security interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than the
financing statements referred to above in Section 3.02(a) and such actions as
are necessary to perfect the Security Interest with respect to any Collateral
consisting of Patents, Trademarks and Copyrights (or registration or application
for registration thereof) acquired or developed after the date hereof).

 

SECTION 4.14. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, each
Grantor agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Collateral:

 

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper with a fair market
value in excess of $50,000, such Grantor shall forthwith endorse, assign and
deliver the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time specify.

 

(b) Investment Property. If any Grantor shall at any time hold or acquire any
certificated securities (other than certificates of Subsidiaries that are not
Material Subsidiaries), such Grantor shall forthwith endorse, assign and deliver
the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time specify. If any securities now or hereafter acquired by any
Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof with a fair market value in excess of $50,000,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s request and option, pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, either (i) cause the issuer
to agree to comply with instructions from the Administrative Agent as to such
securities, without further consent of any Grantor or such nominee or (ii)
arrange for the Administrative Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a securities intermediary or commodity
intermediary, such Grantor shall promptly notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (A) cause such securities intermediary

 

15



--------------------------------------------------------------------------------

or commodity intermediary (as the case may be) to agree to comply with
entitlement orders or other instructions from the Administrative Agent to such
securities intermediary as to such securities or other investment property or to
apply any value distributed on account of any commodity contract as directed by
the Administrative Agent to such commodity intermediary, in each case without
further consent of any Grantor or such nominee or (B) in the case of financial
assets or other Investment Property held through a securities intermediary,
arrange for the Administrative Agent to become the entitlement holder with
respect to such Investment Property, with the Grantor being permitted, only with
the consent of the Administrative Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Administrative Agent agrees
with each of the Grantors that the Administrative Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing, or, after giving effect to any such
investment and withdrawal rights would occur.

 

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction with a fair market value in excess of $50,000, such Grantor shall
promptly notify the Administrative Agent thereof and, at the request of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control under New York
UCC Section 9-105 of such Electronic Chattel Paper or control under Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or, as
the case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Administrative
Agent agrees with such Grantor that the Administrative Agent will arrange,
pursuant to procedures satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent’s loss of control,
for the Grantor to make alterations to the electronic chattel paper or
transferable record permitted under New York UCC Section 9-105 or, as the case
may be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such Electronic Chattel Paper or
transferable record.

 

(d) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor with a value
in excess of $50,000, such Grantor shall promptly notify the Administrative
Agent thereof and, at the request and option of the Administrative Agent, such
Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (i) arrange for the issuer and
any confirmed of such letter of credit to consent to an assignment to the

 

16



--------------------------------------------------------------------------------

Administrative Agent of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of the letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under the letter of credit are to be
applied as provided in the Credit Agreement.

 

(e) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim with a value in excess of $100,000, the Grantor shall
promptly notify the Administrative Agent in a writing signed by such Grantor of
the brief details thereof and grant to the Administrative Agent in such writing
a security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Administrative Agent.

 

ARTICLE V

 

Collections

 

SECTION 5.01. Collections. Upon the occurrence of and during the continuance of
an Event of Default, the Administrative Agent shall have the right, at any time
and from time to time, (a) to notify the Account Debtors and other third parties
holding or otherwise concerned with the Collateral that the Accounts have been
assigned to the Administrative Agent and that the Administrative Agent has a
security interest therein; (ii) to direct all such Persons to make payments to
the Administrative Agent of all or any part of the sums owing to any Grantor by
such Persons; (c) to enforce collection of any of the Accounts by suit or
otherwise; (d) to surrender, release or exchange all or any part of such
Accounts; or (e) to compromise, settle, extend or renew for any period (whether
or not longer than the original period) any indebtedness thereunder or evidenced
thereby.

 

SECTION 5.02. Power of Attorney. Each Grantor irrevocably makes, constitutes and
appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
and attorney-in-fact, and in such capacity the Administrative Agent shall have
the right, with full power of substitution for each Grantor and in each
Grantor’s name or otherwise, for the use and benefit of the Administrative Agent
and the Secured Parties, upon the occurrence and during the continuance of an
Event of Default (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
included in the Collateral to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any

 

17



--------------------------------------------------------------------------------

of the Collateral; (g) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Administrative Agent; and (h) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Administrative Agent were the absolute owner of the Collateral for
all purposes; provided, however, that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent or any Secured
Party to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Administrative Agent or any Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Administrative Agent or any Secured Party with
respect to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of any Grantor or to any claim or action against
the Administrative Agent or any Secured Party. It is understood and agreed that
the appointment of the Administrative Agent as the agent and attorney-in-fact of
the Grantors for the purposes set forth above is coupled with an interest and is
irrevocable. The provisions of this Section shall in no event relieve any
Grantor of any of its obligations hereunder or under any other Loan Document
with respect to the Collateral or any part thereof or impose any obligation on
the Administrative Agent or any Secured Party to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Administrative Agent or any Secured Party of any other or
further right which it may have on the date of this Agreement or hereafter,
whether hereunder, under any other Loan Document, by law or otherwise.

 

ARTICLE VI

 

Remedies

 

SECTION 6.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of, or all, the following
actions at the same or different times: (a) with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Administrative Agent, or to license
or sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained) and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Collateral and without liability for trespass to enter any
premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral and, generally, to exercise any and all
rights afforded to a secured party under the New York UCC or other applicable
law. Without limiting the

 

18



--------------------------------------------------------------------------------

generality of the foregoing, each Grantor agrees that the Administrative Agent
may sell or otherwise dispose of all or any part of the Collateral, at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale (if
it deems it advisable to do so) to restrict the prospective bidders or
purchasers to Persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consummation of any such sale the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives all rights of
redemption, stay, valuation and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

The Administrative Agent shall give the Grantors 10 days’ written notice (which
each Grantor agrees is reasonable notice within the meaning of Section 9-612 of
the New York UCC or its equivalent in other jurisdictions) of the Administrative
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may (in its sole and absolute discretion)
determine. The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section, any Secured Party may bid for or purchase, free from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from such Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further

 

19



--------------------------------------------------------------------------------

accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement; and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 6.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610 of the New
York UCC or its equivalent in other jurisdictions.

 

SECTION 6.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, as well as any Collateral
consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Grantor and any other costs or expenses
incurred by the Administrative Agent in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

 

20



--------------------------------------------------------------------------------

SECTION 6.03. Grant of License to Use Intellectual Property. For the sole
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Article at such time as the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sub-license any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Administrative Agent shall be exercised, at the option of the
Administrative Agent, only upon the occurrence and during the continuation of an
Event of Default; provided that any license, sub-license or other transaction
entered into by the Administrative Agent during the occurrence and continuance
of an Event of Default in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary shall be given to it at its address or telecopy number set
forth on Schedule I.

 

SECTION 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or in respect of this
Agreement.

 

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by each Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Secured Parties and shall survive the making by the Lenders of the
Loans, regardless of any investigation made by the Lenders or on their behalf.

 

21



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Grantor and the Administrative Agent and
their respective successors and assigns, and shall inure to the benefit of such
Grantor, the Administrative Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement and the other Loan Documents. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

 

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor that are contained in this Agreement shall bind
and inure to the benefit of its successors and assigns.

 

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a)
Each Grantor jointly and severally agrees to pay upon demand to the
Administrative Agent the amount of any and all reasonable expenses, including
the reasonable fees, other charges and disbursements of its counsel and of any
experts or agents, which the Administrative Agent may incur in connection with
(i) the administration of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, (iii) the exercise, enforcement or protection of any of the rights
of the Administrative Agent hereunder or (iv) the failure of any Grantor to
perform or observe any of the provisions hereof.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, other charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby or any claim, litigation,
investigation or proceeding relating to any of the foregoing or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to

 

22



--------------------------------------------------------------------------------

any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or from a breach of this
Agreement by such Indemnitee.

 

(c) Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 7.06 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor and shall bear
interest at the rate specified in Section 2.14 of the Credit Agreement.

 

SECTION 7.07. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provisions of this Agreement or any other Loan Document or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on any Grantor in any case
shall entitle such Grantor to any other or further notice or demand in similar
or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Administrative Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.02 of the Credit Agreement.

 

SECTION 7.09. WAIVER OF JURY TRIAL; APPOINTMENT OF RECEIVER. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT

 

23



--------------------------------------------------------------------------------

OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

 

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).

 

SECTION 7.11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 7.12. Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 7.13. Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any other Secured Party may otherwise
have to bring any action or proceeding relating to any Loan Document against any
Grantor or its properties in the courts of any jurisdiction.

 

24



--------------------------------------------------------------------------------

(b) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 7.14. Termination or Release. (a) This Agreement and the Security
Interest shall terminate when all the Obligations have been indefeasibly paid in
full and the Lenders have no further commitment to lend, at which time the
Administrative Agent shall execute and deliver to the Grantors, at the Grantors’
expense, all Uniform Commercial Code termination statements and similar
documents which the Grantors shall reasonably request to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 7.14 shall be without recourse to or warranty by the
Administrative Agent.

 

(b) Upon any sale or transfer by any Grantor of any Collateral that is permitted
under the Credit Agreement to any Person that is not a Grantor, or, upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 10.02(b) of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

 

SECTION 7.15. Additional Grantors. Upon execution and delivery by the
Administrative Agent and a Subsidiary of any instrument satisfactory to the
Administrative Agent, such Subsidiary shall become a Grantor hereunder with the
same force and effect as of if originally named as a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any Grantor hereunder. The rights and obligation of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as party to this Agreement.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

JUPITERMEDIA CORPORATION By:  

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:   Christopher S. Cardell Title:   President and Chief Operating Officer
JUPITERIMAGES CORPORATION By:  

/s/ Alan M. Meckler

--------------------------------------------------------------------------------

Name:   Alan M. Meckler Title:   President CREATAS, L.L.C. By:   JUPITERIMAGES
CORPORATION,     as Managing Member     By:  

/s/ Alan M. Meckler

--------------------------------------------------------------------------------

    Name:   Alan M. Meckler     Title:   President DYNAMIC GRAPHICS, INC. By:  

/s/ Alan M. Meckler

--------------------------------------------------------------------------------

Name:   Alan M. Meckler Title:   Chief Executive Officer and President



--------------------------------------------------------------------------------

PICTUREQUEST LLC By:  

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:   Christopher S. Cardell Title:   President PICTUREARTS CORPORATION By:  

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:   Christopher S. Cardell Title:   President and Chief Operating Officer
JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

/s/ Anthony Galea

--------------------------------------------------------------------------------

Name:   Anthony Galea Title:   Associate